683 N.W.2d 141 (2004)
PEOPLE
v.
BELL.
Nos. 121260, 121261.
Supreme Court of Michigan.
June 11, 2004.
SC: 121260, 121261. COA: 209269, 209270.
On order of the Court, the application for leave to appeal the February 5, 2002 judgment of the Court of Appeals is considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REMAND this case to the Court of appeals for reconsideration in light of Crawford v. Washington, ___ U.S ___, 124 S.Ct. 1354, 158 L.Ed.2d. 177 (2004).
We do not retain jurisdiction.